In an action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated October 26, 1994, as (1) directed the *440plaintiff husband to pay her only $200 per week in pendente lite maintenance and $100 per week in pendente lite child support, and (2) denied that branch of her motion which was to direct the husband to pay all of her unreimbursed medical expenses.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that pendente lite awards are designed to ensure that a needy spouse is provided with funds for his or her support and reasonable needs and those of the children in his or her custody (see, Gold v Gold, 212 AD2d 503; Bagner v Bagner, 207 AD2d 367), and that a speedy trial is the best remedy for perceived inequities in such awards (see, Entin v Entin, 204 AD2d 385; Filosa v Raven-Filosa, 185 AD2d 225; Erdheim v Erdheim, 101 AD2d 803). In the case before us, in addition to awarding maintenance and child support, the court directed the husband to pay all carrying charges on the marital residence, including mortgage payments, taxes, insurance, fuel, telephone, electric, cable and trash pickup. Additionally, the husband was directed to maintain medical, dental, optical, and life insurance for the wife and children and auto insurance for two vehicles. Further, the husband was directed to pay the college expenses for the parties’ daughter. Under these circumstances, the pendente lite relief awarded by the court was sufficient to meet the reasonable needs of the children and the wife during the pendency of the action (see, O’Connor v O’Connor, 207 AD2d 334; Ragusa v Capetola, 199 AD2d 311). In addition, the court properly credited the husband for the voluntary maintenance and child support payments he made (see, Berge v Berge, 159 AD2d 960; Salerno v Salerno, 142 AD2d 670, 672). Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.